Citation Nr: 0927724	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-01 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for liver cirrhosis.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
November 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied reopening previously denied 
claims of entitlement to service connection for right knee, 
left knee, and low back disabilities and cirrhosis of the 
liver.  The Veteran timely appealed these determinations to 
the Board.

In a July 2006 decision, the Board reopened and remanded the 
claims for service connection for right and left knee 
disabilities, and remanded the issues of whether new and 
material evidence has been received to reopen the claims for 
service connection for a low back disability and liver 
cirrhosis.

The Veteran was scheduled for a Board hearing in Washington, 
DC, in June 2009; however, the record reflects that he did 
not report to that hearing.  Thus, his request for a hearing 
before a member of the Board is considered withdrawn.  See 38 
C.F.R. § 20.704 (2008).  




FINDINGS OF FACT

1.  New evidence raising a reasonable possibility of 
substantiating the claim for service connection for a low 
back disability has not been received.

2.  New evidence raising a reasonable possibility of 
substantiating the claim for service connection for liver 
cirrhosis has not been received.

3.  A right knee disability did not originate in service or 
within one year thereafter and it is not related to any 
incident of service.

4.  A left knee disability was not aggravated by service and 
it is not otherwise related to any incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of service connection for a low back disability.  38 
U.S.C.A. § 5108, 7105(d) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

2.  New and material evidence has not been received to reopen 
a claim of service connection for liver cirrhosis.  38 
U.S.C.A. § 5108, 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

3.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008). 

4.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

In this appeal, with respect to his claims to reopen, the 
Veteran was provided proper notice of the VCAA in August 
2006, after the adjudication of his claims in the December 
2002 rating decision at issue.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
letter constituted harmless error in this case.  The VCAA 
letter summarized the evidence needed to substantiate the 
Veteran's claims and VA's duty to assist.  The letter 
indicated that the basis of the previous denials was that 
there was no evidence that the Veteran's low back disability 
and liver cirrhosis either occurred in or were caused by 
service, and that, therefore, the evidence necessary to 
substantiate his claims must relate to this fact.  See Kent 
v. Nicholson, 20 Vet. App. 1, 10 (2006).  It also specified 
the evidence that the Veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the three "elements" of the notice 
requirement.  The letter also advised the Veteran of the 
downstream disability rating and effective date elements of 
his claims.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In September 2007, a supplemental statement of the 
case (SSOC) subsequently readjudicated the appeal, thereby 
rendering any pre-adjudicatory notice errors non-
prejudicial.  See Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. 
App. 112.  Further, all of these factors combine to 
demonstrate that a reasonable person could have been expected 
to understand what was needed to substantiate these claims.  
Therefore, the Board has determined that there is no 
prejudice to the Veteran in proceeding to consider his claims 
to reopen at this time.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

As regards the claims for service connection for right and 
left knee disabilities, the Veteran was provided notice of 
the VCAA in August 2001, prior to the initial adjudication of 
the claims in the December 2002 rating decision.  An 
additional VCAA letter was sent in December 2001.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in August 
2006, pertaining to the downstream disability rating and 
effective date elements of his claims, with subsequent re-
adjudication in a September 2007 SSOC.  See Dingess, 19 Vet. 
App. 473; see also Mayfield, 444 F.3d 1328; Pelegrini, 18 
Vet. App. 112.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examination reports, records from the 
Social Security Administration (SSA), and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Claims to Reopen

The Veteran's claims for service connection for a low back 
disability and liver cirrhosis were denied in May 1997 and 
September 1997 rating decisions, respectively, and those 
decisions became final.  Although the Veteran initiated an 
appeal of the May 1997 determination, he did not thereafter 
perfect an appeal by filing a timely substantive appeal.  The 
basis of each denial was that there was no medical evidence 
showing that the Veteran had been diagnosed with a disability 
that was incurred in or aggravated by service, or within a 
year after separation.  

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c), (d) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 2002), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Subsequent to the May 1997 and September 1997 denials of the 
Veteran's claims, numerous VA and private medical records, 
including those from the SSA, have been received by VA.  This 
evidence shows that the Veteran currently has a low back 
disability and liver cirrhosis.  However, the evidence shows 
that he was diagnosed with liver cirrhosis in 1996 and an 
April 2004 VA examination report reflects the examiner's 
opinion that the low back disability is not related to 
service.  The evidence also reflects the Veteran's reported 
history of having had a low back disability since injuring it 
in service as well as his contention that his liver cirrhosis 
is due to the stress he suffered in service.  There is a 
letter from the Veteran's father stating that the Veteran 
complained of his back in letters he wrote from service and 
that the Veteran went to sick bay many times.  However, the 
service treatment records reflect no complaint, finding, or 
diagnosis of any low back disability; and there are no 
contemporaneous medical records showing that he had either 
disability shortly after service and no medical opinion 
linking either disability to service.

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
Veteran's claims.  Although new, the evidence does not relate 
to unestablished facts necessary to substantiate the claims 
for a low back disability or liver cirrhosis in a way that 
would raise a reasonable possibility of substantiating the 
previously denied claims.  The evidence does not help to 
establish that the Veteran has a low back disability or liver 
cirrhosis that was incurred in or aggravated by service.  
Specifically, there continues to be no medical evidence 
showing that he had either disability to a compensable degree 
within one year after separation from service, or that either 
disability is etiologically related to service.  Indeed, with 
respect to the low back disability, a negative medical 
opinion has been added to the record.

Therefore, the Board finds that new and material evidence has 
not been received to reopen the previously denied claims for 
service connection for a low back disability or liver 
cirrhosis.  Accordingly, the claims must remain denied.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  If arthritis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of soundness provides that a veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 C.F.R. § 3.304(b) (2008).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

The Veteran's service treatment records do not contain any 
complaint, finding, or diagnosis of a disability of either 
knee.  The September 1962 entrance report of medical history 
does reflect a history of injuring the left knee playing 
football prior to service and the examiner's notation of a 
left knee injury in 1961 that has resulted in no sequelae.  
However, the November 1966 separation report of medical 
examination reflects a normal evaluation of the lower 
extremities.  Thus, a right knee disability did not originate 
in service and there is no evidence of an increase in the 
preexisting left knee disability in service.

The first documentation of right knee problems appears in 
July 1982 when he reported injuring the knee at work, almost 
16 years after discharge from service.  The first report of 
left knee problems appears in July 1987 when he complained of 
general knee pain, almost 21 years after discharge from 
service.  The passage of many years between discharge from 
active service and any medical complaints or documentation of 
a claimed disability is a factor that weighs against a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Thus, there is no evidence of arthritis of 
either knee within one year after separation.

An April 2004 VA examination report reflects a diagnosis of 
bilateral chondromalacia patella, status post right medial 
meniscectomy, and an opinion that the Veteran's bilateral 
knee condition is not related to service and cumulative 
trauma sustained during service.  The examiner added that the 
right knee condition is more likely than not related to a 
work-related injury sustained in 1982, and explained that 
there is no mention in the service treatment records or after 
discharge of any treatment of the left knee and no record of 
any treatment of the right knee except at the time of the 
work-related injury in 1982.  Similarly, a June 2007 VA 
examination report reflects the examiner's opinion that the 
Veteran's knee disorders are not related to service and that 
further the Veteran's left knee disorder was not aggravated 
by service.  The examiner explained that the service 
treatment records are silent for any diagnosis or treatment 
of any right knee problem and silent for any complaints, 
findings, or treatment of any left knee problem.  The 
examiner added that the right knee condition is related to 
the work-related injury sustained in 1982, and that the left 
knee condition is more than likely a progression of 
degenerative changes from the pre-service football injury 
sustained in 1961.  Thus, the Veteran's right knee disability 
is not otherwise related to service and his left knee 
disability was not aggravated by service beyond the natural 
progress of the disease or is otherwise related to service.

In sum, a right knee disability did not originate in service 
or within one year thereafter and it is not related to any 
incident of service, and a left knee disability was not 
aggravated by service and it is not otherwise related to any 
incident of service.

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and his 
representative.  However, these assertions, alone, provide no 
basis for allowance of the claims.  As indicated above, the 
claims turn on the medical matter of a medical nexus-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a low back disability, and 
the claim remains denied.

New and material evidence has not been received to reopen the 
claim of service connection for liver cirrhosis, and the 
claim remains denied.

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


